Case 12-41104        Doc 49     Filed 12/31/18     Entered 12/31/18 16:58:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 41104
         Tina Watson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/16/2012.

         2) The plan was confirmed on 04/29/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 02/23/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 75.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,893.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-41104            Doc 49       Filed 12/31/18    Entered 12/31/18 16:58:45                Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                 $60,879.55
          Less amount refunded to debtor                            $1,835.49

 NET RECEIPTS:                                                                                       $59,044.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $1,775.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $2,356.50
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,131.50

 Attorney fees paid and disclosed by debtor:                      $500.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 AmeriCash Loans LLC                  Unsecured      2,500.00            NA              NA            0.00       0.00
 AmeriCash Loans LLC                  Unsecured           0.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc        Unsecured            NA     12,947.08        12,947.08     12,947.08        0.00
 Cash Direct Express                  Unsecured      1,800.00            NA              NA            0.00       0.00
 Christ Hospital                      Unsecured         518.48           NA              NA            0.00       0.00
 City Of Chicago Dept Of Revenue      Unsecured      1,500.00            NA              NA            0.00       0.00
 Commonwealth Edison Company          Unsecured      2,002.00       2,053.09        2,053.09      2,053.09        0.00
 Credit Protection                    Unsecured         611.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company   Unsecured         110.00           NA              NA            0.00       0.00
 Department Of Education              Unsecured            NA       6,584.95        6,584.95      6,584.95        0.00
 Dermatology Associates               Unsecured           0.00           NA              NA            0.00       0.00
 Harris and Harris                    Unsecured      1,677.19            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414        Unsecured            NA         180.96          180.96        180.96        0.00
 Illinois Dept of Revenue 0414        Priority          150.00        431.13          431.13        431.13        0.00
 Illinois Tollway                     Unsecured         248.00           NA              NA            0.00       0.00
 Internal Revenue Service             Unsecured           0.00    13,878.89        13,878.89     13,878.89        0.00
 Internal Revenue Service             Priority      14,274.26     10,054.29        10,054.29     10,054.29        0.00
 Jefferson Capital Systems LLC        Unsecured         620.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC        Unsecured            NA         440.81          440.81        440.81        0.00
 Jefferson Capital Systems LLC        Unsecured            NA          65.21           65.21          65.21       0.00
 Jefferson Capital Systems LLC        Unsecured            NA          73.57           73.57          73.57       0.00
 Massage Envy                         Unsecured      1,250.00            NA              NA            0.00       0.00
 Mbb                                  Unsecured         336.00           NA              NA            0.00       0.00
 Mbb                                  Unsecured         198.00           NA              NA            0.00       0.00
 Mbb                                  Unsecured         107.00           NA              NA            0.00       0.00
 Midwest Orthopaedics                 Unsecured         675.00           NA              NA            0.00       0.00
 Mrsi                                 Unsecured         404.00           NA              NA            0.00       0.00
 Municipal Collections Of America     Unsecured      1,500.00       2,000.00        2,000.00           0.00       0.00
 Municipal Collections Of America     Unsecured         237.00        239.68          239.68           0.00       0.00
 NCO Financial Systems Inc            Unsecured         916.00           NA              NA            0.00       0.00
 Omni Credit Services Inc.            Unsecured         313.75           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-41104            Doc 49   Filed 12/31/18    Entered 12/31/18 16:58:45                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 Pay Day Loans                    Unsecured      1,800.00            NA           NA             0.00        0.00
 Payliance                        Unsecured          69.00           NA           NA             0.00        0.00
 Premier Bankcard                 Unsecured         398.00        398.76       398.76         398.76         0.00
 Vativ Recovery Solutions LLC     Unsecured      7,763.00       7,803.82     7,803.82       7,803.82         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                   $0.00
        Domestic Support Ongoing                              $0.00              $0.00                   $0.00
        All Other Priority                               $10,485.42         $10,485.42                   $0.00
 TOTAL PRIORITY:                                         $10,485.42         $10,485.42                   $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,666.82         $44,427.14                   $0.00


 Disbursements:

          Expenses of Administration                           $4,131.50
          Disbursements to Creditors                          $54,912.56

 TOTAL DISBURSEMENTS :                                                                         $59,044.06




UST Form 101-13-FR-S (9/1/2009)
Case 12-41104        Doc 49      Filed 12/31/18     Entered 12/31/18 16:58:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
